Name: 2006/917/EC: Commission Decision of 11 December 2006 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat bluetongue in France in 2004 and 2005 (notified under document number C(2006) 6382)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  agricultural policy;  means of agricultural production;  agricultural activity;  health
 Date Published: 2007-06-05; 2006-12-12

 12.12.2006 EN Official Journal of the European Union L 349/56 COMMISSION DECISION of 11 December 2006 establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat bluetongue in France in 2004 and 2005 (notified under document number C(2006) 6382) (Only the French text is authentic) (2006/917/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) thereof, Whereas: (1) Outbreaks of bluetongue occurred in France in 2004 and 2005. The emergence of that disease presented a serious risk to the Community's livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community should contribute financially towards the eligible expenditure incurred by the Member State under the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Commission Decision 2005/659/EC of 15 September 2005 concerning a financial contribution by the Community in the context of the vaccination campaigns against bluetongue in France in 2004 and 2005 (2) granted a financial contribution from the Community to France towards the expenditure incurred under the emergency measures to combat bluetongue implemented in 2004 and 2005. (4) In accordance with that Decision, a first instalment of EUR 150 000 was granted. (5) Pursuant to that Decision, the balance of the Community financial contribution is to be paid on the basis of the application submitted by France on 6 December 2005 and supporting documents setting out the figures quoted in the application. (6) In view of those considerations, the total amount of the Communitys financial contribution to the eligible expenditure incurred associated with the eradication of bluetongue in France in 2004 and 2005 should now be fixed. (7) The results of the inspections carried out by the Commission in compliance with the Community veterinary rules and the conditions for granting Community financial contributions mean the entire amount of the expenditure submitted cannot be recognised as eligible. (8) The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to France in a letter dated 20 September 2006. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The total Community financial contribution towards the expenditure associated with eradicating bluetongue in France in 2004 and 2005 pursuant to Decision 2005/659/EC is fixed at EUR 250 175. Since a first instalment of EUR 150 000 has already been paid pursuant to Decision 2005/659/EC, the balance of EUR 100 175 shall be paid to France. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 11 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision last amended by Council Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 244, 20.9.2005, p. 24.